Where, after serving the minimum term provided in a felony sentence, the Board of Pardons and Paroles releases a prisoner under certain conditions and permits him to serve the remainder of his maximum sentence outside of prison, and the prisoner violates the conditions imposed, the board may revoke the release and return him to the penitentiary to serve the remainder of his maximum sentence.
                      No. 16422. NOVEMBER 17, 1948.
On a hearing of a writ of habeas corpus the evidence showed: S.E. Crider was sentenced in 1940 on four felony sentences, each from one to five years and to run consecutively. In November, 1943, the State Board of Pardons and Paroles granted him a conditional *Page 481 
release from the remainder of his sentence which, as stated in the release, would terminate in 1954, one of the conditions of the release being that he would "remain at liberty without violating the law." In March, 1945, he was sentenced, in the Criminal Court of Fulton County, to twelve months for a misdemeanor. In April, 1945, the Board of Pardons and Paroles revoked his conditional release on account of his sentence in the Criminal Court of Fulton County, and returned him to the penitentiary to serve the remainder of his original maximum sentence. After hearing the evidence the trial judge remanded Crider to the custody of the warden of the penitentiary.
It is insisted by Crider that, having served the minimum of a felony sentence and having been granted a conditional release, the only way the terms of that release could be violated would be by the commission by him of another felony.
Code § 27-2502, after providing for an indeterminate sentence, states: "The Prison Commission [now the Board of Pardons and Paroles] shall fix rules by which said convict, after serving the minimum sentence, may be allowed to complete his term without the confines of the penitentiary upon complying with said rules."
In the instant case, among other conditions of his release, it was provided that he should not violate the law, and where it was shown that he did so, the board was authorized to revoke the release and return him to the penitentiary. Accordingly, the trial judge did not err in remanding him to the custody of the warden.
Judgment affirmed. All the Justices concur.